Order, Supreme Court, New York *562County (George Roberts, J.), entered October 1, 1992, which denied petitioner’s writ of habeas corpus challenging denial of bail, and dismissed the petition, unanimously affirmed, without costs.
The habeas court properly determined that there was no abuse of discretion by the bail court in denying petitioner bail (see, People ex rel. Hunt v Warden, 161 AD2d 475, lv denied 76 NY2d 703). The record reflects the bail court’s careful consideration of every factor enumerated in CPL 510.30, and supports its determination that, based on petitioner’s criminal record, the strength of the People’s case against him, his potential sentence upon conviction as a discretionary persistent felony offender or, at the least, a second felony offender, his substantial financial resources and apparent ties to an organized crime family (an allegation not disputed at the bail hearing), and his threats to witnesses, he posed a risk of flight and, therefore should be denied bail. These considerations were proper (People ex rel. Gamble v Romano, 172 AD2d 575, lv denied 78 NY2d 854), and there is no basis on which to conclude that remand was an abuse of discretion even in view of petitioner’s prior court appearances (see, People ex rel. Siegel v Sielaff, 182 AD2d 389). Concur—Sullivan, J. P., Carro, Wallach, Asch and Rubin, JJ.